Citation Nr: 0613609	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  00-22 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for internal 
hemorrhoids.

2.  Entitlement to service connection for depression claimed 
as secondary to service-connected low back disability.

3.  Entitlement to an increased disability evaluation for a 
low back disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to May 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).

The issues of entitlement to service connection for 
depression secondary to a low back disability, and 
entitlement to an increased rating for a low back disability 
are addressed in the REMAND portion of the decision.


FINDINGS OF FACT

1.  The veteran's hemorrhoids pre-existed service and were 
noted on service entrance.

2.  The preservice disability increased in severity during 
service.

CONCLUSION OF LAW

The veteran's hemorrhoids were aggravated during service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005) 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The provisions of 38 C.F.R. § 3.304(b) provided that the 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 C.F.R. § 3.304(b)(1) (2005).  The 
veteran had hemorrhoid surgery which was noted at the time of 
entrance into service.  Accordingly, the question becomes 
whether the preservice disability was aggravated during 
service.  A preexisting disease will be considered to have 
been aggravated by service, where there is an increase in 
disability during service, unless there is clear and 
unmistakable evidence that the increase in severity was due 
to the natural progress of the preexisting condition.  
38 C.F.R. § 3.306.

The veteran's service medical records reveal that he was 
treated twice for hemorrhoids in June 1974.  The veteran 
underwent a VA examination in July 2002. The examiner noted 
that it is a known fact that extended standing, walking, 
lifting and running will aggravate existing hemorrhoids.  The 
examiner also stated, that although not noted in the service 
medical records, it is as likely as not that the veteran did 
have recurrent symptoms of hemorrhoids in service.  The 
examiner based this opinion on a statement from the veteran's 
private physician that he treated the veteran for hemorrhoids 
in December 1975.

It is clear that there has been a recurrence of the 
hemorrhoids during service which constitutes an increase in 
severity of the preservice disability.  There has been on 
evidence that would meet the clear and unmistakable standard 
for rebutting the presumption of aggravation in this case.  
To the contrary the medical evidence tends to suggest that 
activities associated with military service may very well 
have played a role.  The July 2002 VA examiner indicated that 
physical exertion will aggravate existing hemorrhoids, and 
the service medical records support that finding.  Therefore, 
service connection is warranted for hemorrhoids by way of 
aggravation.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005) 

Because the Board is granting the maximum benefit available 
on this appeal, there is no need to engage in any analysis 
with respect to whether the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), have been satisfied.  
That question is moot.


ORDER

Entitlement to service connection for internal hemorrhoids is 
granted.  (Prior to assigning a disability evaluation and 
effective date for the award, the RO should provide 
appropriate notice as required by the Court in the recent 
case of Dingess v. Nicholson, Nos. 01-1917 &02-1506 (U.S. 
Vet. App. March 3, 2006).



REMAND

The veteran has submitted medical evidence subsequent to the 
most recent Supplemental Statement of the Case (SSOC) and has 
not waived RO consideration of that evidence.  Accordingly, 
the case must be remanded to the RO for review of this 
additional evidence in conjunction with the veteran's claims.  
See, DAV v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).

In addition, there is evidence of treatment at a VA Medical 
Center (VAMC) since February 2005 and the RO should obtain 
all treatment records available since that time.  Decisions 
of the Board must be based on all of the evidence that is 
known to be available.  38 U.S.C.A. § 5103(A) (West 2002).  
The duty to assist particularly applies to relevant evidence 
known to be in the possession of the Federal Government, such 
as VA records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Counts v. Brown, 6 Vet. App. 473 (1994).  

In a rating decision dated in January 2004 the RO denied 
service connection for depression secondary to the veteran's 
service-connected low back disability.  A statement received 
January 16, 2004 constitutes a Notice of Disagreement with 
respect to that issue.  However, the RO has not issued an SOC 
as to the issue of entitlement to service connection for 
depression secondary to a low back disability, and an appeal 
has not been perfected as to this issue.  The United States 
Court of Appeals for Veterans Claims (the Court) has held 
that where a Notice of Disagreement has been filed with 
regard to an issue, and an SOC has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  The RO should obtain all available 
treatment records of the veteran from the 
VAMC in Jackson, Mississippi, dated from 
February 2005 to the present.  If no such 
records are available the RO should 
obtain written confirmation of that fact.

2.  The RO should issue an SOC with 
respect to the issue of entitlement to 
service connection for depression 
secondary to a low back disability.  The 
veteran and his representative should be 
informed of the steps necessary to perfect 
an appeal. 

3.  Following the above, the RO should 
readjudicate the veteran's claim for an 
increased rating, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case that 
contains a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


